ON MOTION FOR RE-HEARING.
Per Curiam.
The appellant has filed in this case an abstract of the record. The respondent has filed no counter abstract. In the absence of such counter abstract we assume that the appellant’s abstract is correct. To that abstract we confine ourselves, as if it were the record itself. Prom that abstract it does not appear that judgment had been rendered in the main attachment suit, prior to the filing of the interplea by the appellant.
We adhere to the position, taken by us in the opinion, that under the facts of this case there is no estoppel against the appellant. We have great respect for the opinion of the court, which decided the case of Cose et al. v. Steele et al. (8 Pacific Reporter 244), but do not, of course, feel bound by it.
The motion for re-hearing is denied.